DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This application is in condition for allowance except for the following formal matters:
	
Claim Objections
Claims 14-20 are objected to because of the following informalities:  “the print object” (claim 14, line 4) lacks proper antecedent basis.  Appropriate correction is required.
Claims 21-27 having status “withdrawn” must be canceled to put the case in condition for allowance since the claims are none-elected claims. 

 				REASONS FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:
The primary reason for allowance claim 1 is that the prior art of record does not teach the method for safeguarding a printing process having a control and evaluation unit including a memory in which is stored an identification of a magazine which is allowable for the print object to be printed upon and in which is stored an identification for an allowable print object, and that the step of using an optical sensor located in the housing for detecting an identification located on the magazine and which identifies the type of magazine used in the printing process as argued by applicant (Remarks, page 2, second paragraph).  

	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
	A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS ACTION IS SET TO EXPIRE 2 MONTHS FROM THE DATE OF THIS LETTER.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M.  Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony H Nguyen/
Primary Examiner, Art Unit 2854